DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered.  The amendment to claim 10 does not correct the issue discussed below and is therefore maintained.  See the interview summary of October 28, 2021.
The examiner agrees the prior art used in the rejection of July 8, 2021 does not disclose the claimed “struts in the flow channels” in the 3rd to last line of claims 1 and 17.  This is addressed in the rejection below with the addition of teachings from Arnold et al. (U.S Patent 6,062,028) hereinafter Arnold II and Linder (U.S Patent 4,531,356) hereinafter Linder.
Examiner Interpretation
Claims 1 and 17 recite in the second and third to last lines of the claims “curved portions and struts in the flow channels that are designed to impart a vortex to the flow as it enters the overall channel”.  Based on [0014] of the specification of the instant application, the claim is interpreted as only requiring that the struts impart a vortex and does not require the curved portions to impart a vortex as well.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the equation:
            
                b
                6
                ∙
                r
                6
                ∙
                
                    
                        a
                        1
                    
                    
                        360
                    
                
                ∙
                n
                =
                b
                7
                ∙
                r
                7
            
        
The terms in the equation are undefined in the claim.  Locations at which widths and radii are referring to should be defined to properly define the terms and therefore the claim.  The scalar term 1/360 has units presumably of 1/degrees; it should therefore be specified that a1 is therefore in degrees.  Note that dimensions for b6, r6, b7, and r7 however are not necessary.
The claim is also indefinite based on the recitation of “the flow channels in the outflow radial section broaden with respect to their cross section in the flow direction” according to the equation given.  Based on the examiners understanding of the geometry involved the equation is effectively claiming two cross sectional areas at locations where b6 and b7 are given are equivalent.  The examiner is unsure if “broadening with respect to their cross section” means increasing the cross sectional area value, or simply broadening in one direction but not necessarily increasing cross sectional area based on a change in the other dimension.  Additionally, it is unclear if arcs (as recited in the equation) should be used when referring to cross sectional area compared to the straight distance, see Annotated 4 Figure.

    PNG
    media_image1.png
    610
    831
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prevedel (WO 2016149728) hereinafter Prevedel in view of Arnold et al. (U.S Pre-Grant Publication 20100319343) hereinafter Arnold, Arnold et al. (U.S Patent 6,062,028) hereinafter Arnold II and Linder (U.S Patent 4,531,356) hereinafter Linder.
(The reference Prevedel itself is included in the IDS; citation paragraphs are based on espacenet translation provided by examiner)
Regarding claim 1, Prevedel discloses:
a turbocompressor {[0003]} return geometry {Figure 2 (10) and (11)} fluidically connecting a first {Figure 2 (6a)} and a second compressor stage of the turbocompressor {Figure 2 (6b), [0035]-[0037]},
the return geometry comprises:
multiple partial flow channels {Figure 3 (10a-e), [0036]} are arranged unevenly distributed in the circumferential direction {Figure 3 (10a-e) are nonuniform, particularly shown by the more visible differences of the adjacent (16a-e)}
the multiple partial flow channels extend at least in part in the circumferential direction {Figure 3, circumferential direction is relative to central axis in/out of page, the spiral channels (10a-e) curve and extend at least in part in the circumferential direction}
and the multiple partial flow channels extending at least in some sections separately from each other {Figure 3 (10a-e) can be seen as extending separately from each other} for 
wherein the flow channels extend from an inlet region that can be associated with the first compressor stage {Figure 2 (10) near outlet of (6a)} to an outlet region that can be associated with the first compressor stage {Figure 2 (11) just upstream of inlet of (6b)}.
Prevedel does not disclose:
the flow channels merge in the outlet region to form a circumferentially symmetrical overall channel; and 
in a transition to the overall channel, the individual flow channels in each case includes curved portions and struts in the flow channels that are designed to impart a vortex to the flow as it enters the overall channel, so that the flow at the outlet region into the second compressor stage has a predefined vortex.
Arnold pertains to a multistage compressor.  Arnold teaches wherein the flow channels extend from an inlet region that can be associated with the first compressor stage {Figures 3 and 8A/B (226) upstream end near (210/220)} to an outlet region that can be associated with the first compressor stage {Figures 3 and 8A/B (226) just upstream of inlet of (240), this location is on the right side in Figure 8A} and merge in the outlet region to form a circumferentially symmetrical overall channel {location described as outlet region by examiner can be seen to be one combined cylindrical passage by Figures 8A/8B}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to merge the flow channels of Prevedel just upstream of the second impeller inlet as taught by Arnold.  One of ordinary skill in the art would be motivated to do so in order to have a uniform velocity field into the second-stage compressor inlet {Arnold [0073]}.
The combination of Prevedel and Arnold therefore teaches wherein, in a transition to the overall channel, the individual flow channels in each case includes curved portions {Arnold Figure 8A shows curved walls just before merge into the overall channel}.
Arnold II pertains to two stage compressor with opposite facing inlets.  Arnold II teaches struts in the flow channels {Figure 1 (48)}.  These struts/vanes of Arnold II are substantially identical to Linder’s guide vanes (84) in Figure 2.  Linder’s guide vanes are described in Column 1 lines 48-56 as imparting a desirable vortex pattern into the inlet of the compressor.  The vanes of Arnold II therefore impart a vortex to the flow as it enters the inlet of the second compressor, so that the flow at the outlet region into the second compressor stage has a predefined vortex.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included struts/vanes to the inlet of the second compressor (which is in the transition to the overall channel) of the combination of Prevedel and Arnold based on the teachings of Arnold II.  One of ordinary skill in the art would be motivated to do so in order to provide a uniform flow field at a desirable angle of incidence to the compressor impeller {Arnold [0073], Arnold II Column 3 lines 2-11, Linder Column 1 lines 48-56}. 
The combination of Prevedel, Arnold, and Arnold II (with evidence from Linder) therefore teaches wherein, in a transition to the overall channel {Arnold Figure 8a applied to Prevedel}, the individual flow channels in each case includes curved portions {Arnold Figure 8a has curve walls} and struts in the flow channels that are designed to impart a vortex to the flow as it enters the overall channel, so that the flow at the outlet region into the second compressor stage has a predefined vortex {Arnold II Figure 1 (48) applied to combination of Prevedel and Arnold with evidence from Linder Column 1 lines 48-56}.
Regarding claim 2, Prevedel further discloses wherein the flow channels form multiple successively arranged bends {Figure 2 (10a) bends to the right towards a first axial direction and (11) bends radially inward} that multiply deflect the flow between the first and second 
The claim language “multiply” is being used as an adverb roughly meaning “in several different ways or respects” and not the mathematical function.
Regarding claim 3, Prevedel further discloses wherein the bends of the flow channels {Figure 2 (10) and (11)} guide the flow from a radial outflow direction {Figure 2, up} into a first axial direction in the direction of the second compressor stage {Figure 2, to the right} and subsequently back into a radial inflow direction that runs counter to the outflow direction {Figure 2, down}; {Figure 2 (10) and (11) guide the flow along the described directions forming a roughly upside down “U” shape}.
Regarding claim 4, Prevedel further discloses wherein, subsequently to the inflow direction, one of the bends of the flow channels guides the flow into a second axial direction that runs counter to the first axial direction {Figure 2 (11) guides the flow in the second axial direction (left) that is counter to the first axial direction (right) near the inlet of (6b), [0037]}.
Regarding claim 6, the combination of Prevedel, Arnold, and Arnold II further teaches after the bends that guide the flow into the second axial direction, the flow channels merge in flow direction to form the overall channel {Arnold Figures 3 and 8A/8B show (226) merge into inlet of next stage in the flow direction, this is applied to Prevedel (11) as stated in the rejection of claim 1 resulting in the claimed directionality; second axial direction is left in Figure 2 of Prevedel}.

    PNG
    media_image2.png
    466
    570
    media_image2.png
    Greyscale

Regarding claim 11, Prevedel further discloses wherein a spacer housing {Annotated Figure 1 (I)} of the turbocompressor that separates the first compressor stage from the second compressor stage {Annotated Figure 1 (I) separates (6a) and (6b)}.
Regarding claim 12, Prevedel further discloses wherein the flow channels {Figure 2 (10) and (11)} are formed by the spacer housing and a turbocompressor housing {Annotated Figure 1 (10) and (11) are formed by (I) and (7a/b)}, the flow channels are formed by a channel clearance between an outer surface of the spacer housing {Annotated Figure 1 (II)} and an inner wall surface of the turbocompressor housing {Annotated Figure 1 (III)}.

    PNG
    media_image3.png
    413
    491
    media_image3.png
    Greyscale

Regarding claim 13, Prevedel discloses the return geometry of claim 11, and wherein the spacer housing has an axial opening for receiving the compressor impeller of the first compressor stage with an axial opening radius R1 {Annotated Figure 3 (R1)}, and the flow channels extend starting from a tongue radius R2 of the spacer housing {Annotated Figure 3 (R2)}.  Prevedel does not disclose exact proportions of R1 compared to R2 in the specification.  Based on Figure 3, the image reasonably conveys to one of ordinary skill in the art an approximate factor of the tongue radius R2 being greater than the axial opening radius of R1 being roughly 1-2, including the simplest of reasoning that R2 must be larger than R1 (therefore the factor is >1), (see MPEP 2125 II, no precise proportions or measurements are relied upon, only what it would reasonably teach to one of ordinary skill in the art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a value for the factor of R2 compared to R1 as 1.4-1.8.  One of ordinary skill in 
Regarding claim 14, Prevedel along with a rationale of obviousness discloses the return geometry of claim 13, and wherein the flow channels extend radially outward in the circumferential direction at an inlet of the flow channels, that is determined by the tongue radius R2, at an angle a3 with respect to a radial plane {Annotated Figure 3 (a3)}.  Prevedel does not disclose an exact dimension of the angle a3.  Based on Figure 3, the image reasonably conveys to one of ordinary skill in the art an approximate angle a3 of 45⁰-90⁰ (see MPEP 2125 II, no precise proportions or measurements are relied upon, only what it would reasonably teach to one of ordinary skill in the art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a value of the angle a3 from 60⁰-80⁰.  One of ordinary skill in the art would be motivated to do so as the claimed range is encompassed (see MPEP 2144.05 I, in re Peterson discussion) by what is conveyed to one of ordinary skill in the art by the depiction of Figure 3 of Prevedel.
Regarding claim 15, Prevedel along with a rationale of obviousness discloses the return geometry of claim 13, and a ratio of the extension (a1) of the flow channels in circumferential direction {Annotated Figure 3 (a1)} with respect to adjoining circumferential sections without flow channels is formed {Annotated Figure 3 (a2)}.  Prevedel does not disclose an exact dimension of the angle a3.  Based on Figure 3, the image reasonably conveys to one of ordinary skill in the art a ratio of a1/(a1+a2) being roughly 0.5, or that a1 is roughly the same size as a2 (see MPEP 2125 II, no precise proportions or measurements are relied upon, only what it would reasonably teach to one of ordinary skill in the art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a value of the ratio a1/(a1+a2)  to be 0.2-0.5.  One of ordinary skill in the art would be motivated to do so as the 

    PNG
    media_image4.png
    375
    344
    media_image4.png
    Greyscale

Regarding claim 16, Prevedel further discloses wherein at least two of the flow channels for fluidically connecting the first and second compressor stages have a different overall flow cross section {Annotated Figure 2 (10c) and (10e) have different geometries}.
Regarding claim 17, the claim is identical in scope to claim 1 besides the limitation “A turbocompressor of radial design”.  Therefore, see rejection of claim 1 with the addition that Prevedel further discloses a turbocompressor of radial design in Figures 1-3 by having (6a/b) as a centrifugal impellers.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prevedel in view of Arnold, Arnold II, and Linder as applied to claim 3 above, and in further view of Buchi (U.S Patent 2,748,713) hereinafter Buchi.
Regarding claim 8, the combination of Prevedel, Arnold, Arnold II, and evidence from Linder teaches the return geometry of claim 3, but does not disclose wherein the bend formed in each case in the flow channels, that deflects the flow from the radial outflow direction into the 
Regarding claim 9, t the combination of Prevedel, Arnold, Arnold II, and evidence from Linder teaches the return geometry of claim 3, but does not disclose wherein the flow channels in which the flow is guided into the first axial direction in the direction of the second compressor stage, have an axial section, and the axial section of the flow channels is designed as a diffuser.  Buchi pertains to a multistage centrifugal compressor.  Buchi teaches wherein the flow channels in which the flow is guided into the first axial direction in the direction of the second compressor stage {Column 3 lines 19-28}, have an axial section {Column 3 lines 19-28, (18’’) is bent in the axial direction towards the second compressor stage as it then heads into reversing passage (8), see Figure 4}; the portion that extends at least partially in the axial direction is the axial section}, and the axial section of the flow channels is designed as a diffuser {Column 3 lines 19-28, (18’’) is a diffuser, Figure 5}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the axial section of the return geometry act as a diffuser.  One of ordinary skill in the art would be motivated to do so for the .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (Patent GB 854127) discloses guide vanes 3 and 4 before the inlets of the compressor which may act to impart a vortex. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745